UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6386


WILLIAM DUANE SCRIBER,

                  Petitioner - Appellant,

             v.

ROBERT KOPPEL;      THE   ATTORNEY   GENERAL   OF   THE   STATE   OF
MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-03188-RDB)


Submitted:    July 10, 2009                    Decided:   July 28, 2009


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Duane Scriber, Appellant Pro Se.    Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William      Duane    Scriber       seeks    to       appeal    the     district

court’s    order      denying       relief    on    his    28    U.S.C.       § 2254     (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                               See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent      “a     substantial       showing          of    the     denial      of    a

constitutional        right.”          28    U.S.C.       § 2253(c)(2)          (2006).         A

prisoner       satisfies        this        standard       by        demonstrating           that

reasonable       jurists      would     find       that    any        assessment        of     the

constitutional        claims     by    the    district       court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude Scriber has

not     made    the   requisite        showing.            Accordingly,           we    deny    a

certificate of appealability and dismiss the appeal.                                    We also

deny     Scriber’s         motions    for     a    copy     of       the      transcript        at

Government expense and for appointment of counsel.                                We dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the    materials          before      the    court       and

argument would not aid the decisional process.

                                                                                       DISMISSED

                                              2